     Case 3:21-cv-00154-MMD-WGC Document 23 Filed 06/14/21 Page 1 of 2




      WRIGHT, FINLAY & ZAK, LLP
 1
      Darren T. Brenner, Esq.
 2    Nevada Bar No. 8386
      Christina V. Miller, Esq.
 3    Nevada Bar No. 12448
      Lindsay D. Robbins, Esq.
 4
      Nevada Bar No. 13474
 5    7785 W. Sahara Ave., Suite 200
      Las Vegas, NV 89117
 6    (702) 637-2345; Fax: (702) 946-1345
 7    cmiller@wrightlegal.net
      Attorneys for Plaintiff, Community Loan Servicing, LLC fka Bayview Loan Servicing, LLC
 8
                                  UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
       COMMUNITY LOAN SERVICING, LLC                     Case No.: 3:21-cv-00154-MMD-WGC
11     FKA BAYVIEW LOAN SERVICING, LLC,
12                          Plaintiff,                   STIPULATION AND ORDER TO
13            vs.                                        EXTEND TIME PERIOD TO RESPOND
                                                         TO MOTIONS TO DISMISS [ECF Nos.
14     FIDELITY NATIONAL TITLE GROUP,                    20-21]
       INC.; CHICAGO TITLE INSURANCE
15     COMPANY; DOES I through X; and ROES               [First Request]
       XI through XX,
16
17                          Defendants.

18
             Plaintiff, Community Loan Servicing, LLC fka Bayview Loan Servicing, LLC
19
      (“Plaintiff”), Specially-Appearing Defendant Fidelity National Title Group, Inc. (“Fidelity”), and
20
      Defendant Chicago Title Insurance Company (“Chicago”), (collectively “Defendants”), by and
21
      through their counsel of record, hereby stipulate and agree as follows:
22
         1. On March 8, 2021, Plaintiff filed its Complaint in the Second Judicial District Court, Case
23
             No. CV21-00397 [ECF No. 1-1];
24
         2. On April 5, 2021, Defendants filed their Petition for Removal to this Court [ECF No. 1];
25
         3. On May 28, 2021, Defendants filed their Motions to Dismiss [ECF No. 20-21];
26
         4. Plaintiff’s deadline to respond to Defendants’ Motions to Dismiss is currently June 11,
27
             2021;
28




                                                 Page 1 of 2
     Case 3:21-cv-00154-MMD-WGC Document 23 Filed 06/14/21 Page 2 of 2




 1       5. Plaintiff’s counsel is requesting an extension until July 12, 2021, to file its response to the
 2          pending Motions to Dismiss;
 3       6. This extension is requested to allow counsel for Plaintiff additional time to finalize and
 4          respond to the points and authorities cited to in Defendants’ Motions.
 5       7. Counsel for Defendants does not oppose the requested extension;
 6       8. This is the first request for an extension which is made in good faith and not for purposes
 7          of delay.
 8          IT IS SO STIPULATED.
 9      DATED this 11th day of June, 2021.                DATED this 11th day of June, 2021.
10      WRIGHT, FINLAY & ZAK, LLP                         SINCLAIR BRAUN LLP
11
        /s/ Christina V. Miller                           /s/ Kevin S. Sinclair
12      Christina V. Miller, Esq.                         Kevin S. Sinclair, Esq.
        Nevada Bar No. 12448                              Nevada Bar No. 12277
13      7785 W. Sahara Ave., Suite 200                    16501 Ventura Boulevard, Suite 400
14      Las Vegas, NV 89117                               Encino, California 91436
        Attorneys for Plaintiff, Community Loan           Attorney for Defendants, Fidelity National
15      Servicing, LLC fka Bayview Loan Servicing,        Title Group, Inc. and Chicago Title
        LLC                                               Insurance Company
16
17
18    IT IS SO ORDERED.
19                      14th day of June, 2021.
            Dated this _____
20
                                                    ________________________________________
21                                                  UNITED STATES DISTRICT COURT JUDGE
22
23
24
25
26
27
28




                                                  Page 2 of 2
